NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Rejoin claims 6 and 16-18. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-18 is the recitation in claim 1 of a composite material comprising a network polymer, a fluorine-containing polymer fiber, and a reinforcing fiber, wherein the network polymer is a crosslinking reaction product of a polymer and an oligomer, wherein the polymer is polyamide, polyester, polyurethane, or a combination thereof, and the oligomer is a vinyl aromatic-co-acrylate oligomer with an epoxy functional group, wherein the of vinyl-aromatic-co-acrylate oligomer with an epoxy functional group has a weight percentage of from 1wt% to 10wt%, and the ratio of the weight of the reinforcement fiber to the total weight of the network polymer and the fluorine-containing polymer fiber is from 1:9 to 4:6. 
The closest prior art references are the following: (1) TW 2017-28648A and (2) CN 110499005A. Because (1) TW 2017-28648A and (2) CN 110499005A are in Chinese, the machine-translated English equivalents are cited below and are attached. 
TW ‘648A teaches a fiber-reinforced thermoplastic resin molded material (¶3). The fiber-reinforced thermoplastic resin comprises 5 to 45 parts by weight of carbon fibers (corresponding to reinforcement fibers); organic fibers (B), and a thermoplastic resin (C) (see ¶14, lines 96-100). The carbon fibers may comprise a sizing agent such as a polyfunctional epoxy resin (¶37-38, lines 293-331).  The size agent, including epoxy resins, is present in an amount of from 10wt% or more and 10w% or less. See ¶41, lines 335-336. Examples of organic fibers include polyamide resins and polyethylene phthalate (which is polyethylene terephthalate), and polyesters. See ¶62, lines 540-545. Examples of the thermoplastic resin (C) include polystyrene resins, polyamide resins, and polyester resins. 
TW ‘648A fails to disclose a network polymer which is the reaction product of a polyamide, polyester, polyurethane, or combination thereof with a vinyl aromatic-co-acrylate oligomer with an epoxy functional group. 
CN ‘005A teaches a fiber-reinforced composite material comprising a dynamically crosslinked polymer network comprising a polyester matrix and a plurality of crosslinks; a transesterification catalyst; and a fabric layer (¶7). The polyester matrix is crosslinked with epoxy-derived crosslinking agents to form the polymer network, and the fibers which reinforce the composite include glass fibers (¶19). The epoxy crosslinking agent used to crosslink the polyester to form the polymer matrix (i.e. network) may comprise epoxidized styrene-acrylic copolymer such as CESA, which is a copolymer of styrene (a vinyl aromatic monomer), methyl methacrylate, and glycidyl methacrylate (see ¶55). The fabric layer can include at least one of glass fibers, organic fibers, or metal fibers (¶66). Examples of organic fibers include fluoropolymer fibers (¶68). 
CN ‘005A fails to teach that the amount of epoxidized styrene-acrylic copolymer used to produce the crosslinked reaction product of polyester with the epoxidized styrene-acrylic copolymer is from 1wt% to 10wt%. CN ‘005A fails to provide a motivation to select such an amount of epoxidized styrene-acrylic copolymer as the crosslinking agent for the polymer matrix disclosed therein. CN ‘005A fails to teach that a ratio of the weight of the reinforcement fiber to the total weight of the polymer network and the fluorine-containing polymer fiber is from 1:9 to 4:6. It would not have been obvious to select that specific weight ratio of fluorine-containing polymer fibers given the teachings of CN ‘005A. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766